601 S.E.2d 863 (2004)
358 N.C. 733
STATE of North Carolina
v.
James Edward BELL, Jr.
No. 237P04.
Supreme Court of North Carolina.
August 12, 2004.
James Edward Bell, Pro Se.
William P. Hart, Special Deputy Attorney General, John Carriker, District Attorney, for State.

ORDER
Upon consideration of the petition filed by Defendant on the 10th day of May 2004 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th day of August 2004."